    
    

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED:

 
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   
 

 

 

  

 

X DOC #_. _ .

MARGARITA MONTES, et al. I DATE FILED: | //3/222% |

poate mibep:_|/13/2< |

Plaintiffs, 18 Civ. 11613 (RWL)

- against - - ORDER APPROVING SETTLEMENT
TULARCITA BAKERY, LLC, et al,
Defendants.
x

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seg. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint
letter request that the Court approve their settlement agreement, a fully executed copy of
which was submitted on January 13, 2020. (Dkt. 93.) A federal court is obligated to
determine whether settlement of an FLSA case under the court’s consideration is fair and
reasonable and the subject of an arms-length negotiation, not an employer's
overreaching. See Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

The Court assisted in mediating the settlement of this action and has carefully
reviewed the Settlement Agreement as well as the parties’ letter. The Court has taken
into account, without limitation, prior proceedings in this action; the attendant risks,
burdens, and costs associated with continuing the action; the range of possible recovery;
whether the Settlement Agreement is the product of arm’s length bargaining between
experienced counsel or parties; the amount of attorney's fees; and the possibility of fraud
or collusion. Among other attributes of the Settlement Agreement, there are no

confidentiality restrictions; the release is narrowly tailored to wage and hour claims; and
the attorneys’ fees are within a fair, reasonable and acceptable range. Considering all
the circumstances, the Court finds that the Settlement Agreement is fair and reasonable
and hereby approved.

SO ORDERED.

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: January 13, 2020
New York, New York

Copies transmitted to all counsel of record.
